Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The independent claims read as follows “A method for detecting a vehicle queue length, comprising: in response to determining that a traffic light turns green, obtaining vehicle information of each vehicle on a lane section to be detected in a first preset time period before a time point when the traffic light turns green, the vehicle information comprising a position, speed and a collection time point; determining at least one vehicle that has a static position and a static time point on the lane section to be detected based on the vehicle information of each vehicle in the first preset time period; and determining a vehicle queue length on the lane section to be detected based on the at least one vehicle that has the static position and the static time point on the lane section to be detected, wherein, the method further comprising: receiving vehicle information reported by at least one vehicle within a preset distance range in real time in a second preset time period after the time point when the traffic light turns green; determining whether an incoming queuing vehicle exists on the lane section to be detected based on the vehicle information received in real time, the incoming queuing vehicle having a static position and a static time point, or the incoming queuing vehicle having a low-speed position corresponding to a speed lower than a second speed threshold; in response to an existence of the incoming queuing vehicle, updating the position of the last queuing vehicle based on the static position or the low-speed position of the incoming queuing vehicle; and determining the vehicle queue length on the lane section to be detected based on the position of the first queuing vehicle and an updated position of the last queuing vehicle.”  
After considering the applicant’s rebuttal the final rejection, by using Matsumura (US 20150106007 A1) disclosure on Paragraph 44, indicating Matsumura’s technical novelty uses historical travel data to perform the travel control steps as opposed to “receiving vehicle information reported by at least one vehicle within a preset distance range in real time in a second preset time period after the time point when the traffic light turns green; determining whether an incoming queuing vehicle exists on the lane section to be detected based on the vehicle information received in real time, the incoming queuing vehicle having a static position and a static time point” Upon updating the search, there was no other prior art during the filing date of the said invention that disclosed the said inventive entity in its entirety.  As a result, the examiner acknowledges applicant’s invention as patentable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685       

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685